United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 13, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                              No. 06-60349
                           Summary Calendar


LAMBERT ROSLINS CHIMA LUCIOUS, also known as Lambert Roslins
Emereni, also known as Lambert Roslins Roslins Emereni, also
known as Lambert Roslins Lucious, also known as Lambert
R. Lucious,

                                      Petitioner,

v.

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                      Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A26 385 989
                        --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Lambert Roslins Chima Lucious petitions for review of a Board

of Immigration Appeals (BIA) decision dismissing his appeal and

ordering him removed from the United States as an alien convicted

of an aggravated felony.

     Lucious, a native and citizen of Nigeria, was convicted in

March 1993 of conspiracy to possess with intent to distribute in

excess of one kilogram of heroin.    Lucious contends that he is not


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-60349
                                      -2-

removable because he is a United States citizen.                       Lucious claims

that he filed an application for naturalization and interviewed for

citizenship in 1992, at which time he signed his oath of allegiance

to the United States and surrendered his resident permit card.

       “[A]   person    may   become    a     national     only   by    birth     or    by

completing the naturalization process.”                  Omolo v. Gonzales, 452
F.3d 404, 409 (5th Cir. 2006).           Lucious was not born in the United

States, and he has not completed the naturalization process.                           The

filing of an application for naturalization accompanied by the

taking of an oath of allegiance and by the surrendering of a green

card is insufficient to establish citizenship.                    See id. at 408 &

409.    Lucious has not shown that he is a national of the United

States, and therefore he is subject to removal.                   See id.

       Lucious   also    contends      that    his   due    process      rights    were

violated when the immigration judge failed to provide him access to

his    citizenship     application     files     and     denied   his     request      to

subpoena Government officials to testify concerning the status of

his naturalization application.             Lucious has failed to allege how

the contents of his citizenship files or the testimony of the

Government officials would have affected the outcome of the removal

hearing.      The failure of Lucious to complete the naturalization

process is indisputable.        Lucious has not made an initial showing

of substantial prejudice.        See Anwar v. INS, 116 F.3d 140, 144 (5th

Cir. 1997).
                           No. 06-60349
                                -3-

     For the foregoing reasons, Lucious’s petition for review is

denied.   His motion for production of his citizenship files is

denied as this court is not the appropriate forum for such a

motion.   Lucious’s motion for appointment of counsel also is

denied.

     PETITION FOR REVIEW DENIED; MOTION FOR PRODUCTION OF DOCUMENTS

DENIED; MOTION FOR APPOINTMENT OF COUNSEL DENIED.